Citation Nr: 0822298	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  03-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Service connection for post-traumatic stress disorder 
(PTSD).  

2.	Service connection for a major depressive disorder.    

3.	Service connection for an anxiety disorder.  

4.	Service connection for bipolar disorder.  

5.	Service connection for a stress disorder due to 
undiagnosed illness.

6.	Service connection for headaches due to undiagnosed 
illness.  

7.	Service connection for a sleep disorder due to undiagnosed 
illness.

8.	Service connection for a fatigue disorder due to 
undiagnosed illness.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The record indicates that the veteran had active service from 
October 1989 to March 1995.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  This case was later transferred to the 
VARO in Cleveland, Ohio.  

Before addressing the issues on appeal, the Board will 
address two preliminary matters, as follows:

First, the veteran has several claims outstanding for which 
no rating decision has been included in the record.  In 
October 2003, the veteran claimed service connection for left 
knee, right ankle, and liver disorders, and claimed increased 
ratings for left ankle and facial scar disorders.  The Board 
refers these claims to the RO for proper development and 
adjudication.  

Second, consistent with the RO's actions, the veteran's claim 
for an increased rating for psoriasis is no longer on appeal.  
Though the veteran filed a VA Form I-9 for this claim in 
December 2004, the RO, in a September 2007 rating decision, 
provided a full grant of benefits by awarding the veteran the 
maximum rating authorized (i.e., 60 percent) under the 
relevant diagnostic code, effective the date of his increased 
rating claim in August 2003.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7816.  

As to the issues remaining on appeal, as indicated on the 
title page, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The Board finds remand appropriate here for three reasons.  

First, the veteran has not received a VCAA-compliant 
notification letter from VA that pertains to the issues on 
appeal.  See the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The initial notification letters in this matter were issued 
to the veteran in June 2000 and August 2000, prior to 
enactment of the VCAA. 

Second, the record generally supports the veteran's claims to 
have experienced traumatic stressors during combat service.  
See 38 U.S.C.A. § 1154.  See also Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  On this point, the Board notes that the 
veteran has been awarded the Combat Infantryman Badge and the 
Kuwait Liberation Medal.  However, the record does not 
contain an adequate medical nexus opinion addressing whether 
the veteran's current psychiatric disability is related to 
service.  See 38 U.S.C.A. § 5103A.  

Third, the record demonstrates that the veteran had service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  See 38 U.S.C.A. § 1117.  The record does 
not contain an appropriate VA compensation examination report 
pertaining to his claims for service connection for 
undiagnosed illnesses, addressing matters relevant to whether 
presumptions for service connection for an undiagnosed 
illness would be warranted in this case.  38 U.S.C.A. § 
5103A.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
requirements under the VCAA are 
satisfied here, to include issuance of 
a fully VCAA-compliant notification 
letter to the veteran for the issues on 
appeal.    

2.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature, severity, and etiology of any 
of his claimed disorders currently on 
appeal.  

The claims file must be made available 
to and reviewed by the examiners in 
conjunction with the examinations, and 
the examination reports should reflect 
that such reviews were made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  

If the specialist assessing the veteran's 
claimed psychiatric disorders finds that 
the veteran has current psychiatric 
disorder(s), the specialist should 
advance an opinion as to whether any 
current disability more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), began during 
service or is related to any incident of 
service.  Absent significant evidence to 
the contrary, the examiner should assume 
that the veteran experienced his claimed 
stressors while in service, particularly 
noted in the August 2000 and January 2001 
stressor statements of record.  See 
Dalton, supra.  The examiner should 
provide a complete rationale for 
conclusions reached.   

If the specialist(s) assessing the 
veteran's claimed undiagnosed illnesses 
finds that the veteran has these 
disorders currently, the specialist 
should advance an opinion as to whether 
these disorders can or cannot be 
attributed to any known clinical 
diagnosis.  

3.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
	STEPHEN L. HIGGS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



